This case was duly lodged in this court on April 26, 1920, and was set for final submission on April 24, 1923, at which time the brief of plaintiffs in error was past due. On May 12th, defendants in error filed motion to dismiss, of which notice was given to plaintiffs in error, who responded and for good cause shown were given 20 days from May 22nd in which to file brief. On June 12th, plaintiffs in error made application for an extension of time in which to file brief, and for good cause shown, were given 30 days from that date in which to file brief, which extension of time expired on July 12, 1923, at which time no brief had been filed, and *Page 62 
none have been filed up to this date, and no further application for extension of time made, and no reason given for the failure of plaintiffs in error to file brief; wherefore, the court on its own motion dismisses the appeal.
By the Court: It is so ordered.